DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed October 20, 2022. Claims 1-5 are pending. Claim 1 has been amended. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 & 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banko (US 3,844,272) in view of Hallisey et al. (US 2018/0333146) (“Hallisey” hereinafter) further in view of Gray (US 5,040,542).
In regards to claim 1, Banko discloses a rotary cutting biopsy needle 10, comprising an internal needle 12 and an external needle 19, 

    PNG
    media_image1.png
    292
    598
    media_image1.png
    Greyscale

wherein the internal needle 12 is a solid cylindrical needle, the external needle 19 is a cylindrical needle which is hollow but not run-through, a space between an external needle inner end face and an arc inclination needle tip 55 is solid, and the internal needle 12 and the external needle 19 are in coaxial clearance fit; and an internal needle front end face 48a is in contact with the external needle inner end face to guarantee that a cutting edge 49 and a cutting slot 19a are longitudinally located at the same position, the cutting slot 19a and the cutting edge 49 have equal length; the cutting edge 49 comprises a forward inclined plane 48a, a space is formed between the forward inclined plane 48a and the external needle 19 (see at least abstract, figs. 1 & 4-7, col. 3, lines 21-24 & 48-67 and col. 4, lines 1-28).
   	Banko discloses a rotary cutting biopsy needle, as described above, that fails to explicitly teach a rotary cutting biopsy needle comprising an oblique cutting edge.
	However, Hallisey teaches that it is known to provide a rotary oblique-cutting biopsy needle comprising an oblique cutting edge 132 

    PNG
    media_image2.png
    190
    618
    media_image2.png
    Greyscale

(see at least figs. 4-8C and par 0038-0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the rotary cutting biopsy needle of Banko comprising an oblique cutting edge as taught Hallisey since such a modification would amount to a simple substitution of one known element (i.e., the cutting edge 49 as taught by Banko) for another (i.e., the cutting edge 132 as taught by Hallisey) to obtain predictable results such as slicing or lancing of the tissue resulting in a tissue sample with minimal cell or architectural damage and/or less trauma to the tissue, which may provide a high quality tissue sample for analysis resulting in a more accurate diagnosis for the patient--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Banko as modified by Hallisey discloses a rotary cutting biopsy needle, as described above, that fails to explicitly teach a rotary cutting biopsy needle comprising an internal needle position marking point and an external needle indicator window are longitudinally located at the same position.  
However, Gray discloses a needle comprising an internal needle position marking point 33 and an external needle indicator window 23 are longitudinally located at the same position (see at least figs. 1-2 & 4 and col. 4, lines 3-23). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Banko as modified by Hallisey with an internal needle position marking point and an external needle indicator window are longitudinally located at the same position as taught by Gray in order to selectively align and lock the outer and inner needles together.
In regards to claim 4, Banko as modified by Hallisey and Gray discloses the rotary oblique-cutting biopsy needle according to claim 1, that fails to explicitly teach a biopsy needle wherein the oblique cutting edge comprises a left knife edge, a right knife edge and a forward inclined plane, and the left knife edge is inclined forwards by 30º; and the right knife edge is inclined backwards by 30º, and the forward inclined plane is inclined forwards by 45°.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Banko to have the claimed knife edge wherein the left knife edge is inclined forwards by 30º and the right knife edge is inclined backwards by 30º and the forward inclined plane is inclined forwards by 45º since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Banko would not operate differently with the claimed cutting knife edge angles and since the angles are intended to cut tissue in a manner analogous to the operation of scissor blades with the claimed angles, the device would function appropriately having the claimed angles. Further, applicant places no criticality on the range claimed, indicating simply that the left knife edge is inclined forwards by 30º and the right knife edge is inclined backwards by 30º and the forward inclined plane is inclined forwards by 45º (see instant specification at par 0040).
In regards to claim 5, Banko discloses the rotary oblique-cutting biopsy needle according to claim 1, wherein the cutting slot 19a comprises a left cutting edge and a right cutting edge, and the left cutting edge and the right cutting edge are both parallel to an axis (see at least figs. 1 & 4).  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banko (‘272) in view of Hallisey (‘146), Gray (‘542) further in view of Park (US 2011/0224577).
Banko as modified by Hallisey and Gray discloses a needle further comprising a holding tank 133 (see par 0038) and the internal needle front end face 139, the holding tank and the oblique cutting edge are located at the same position and have equal length and the oblique edge (see figs. 4 & 7B). Banko as modified by Hallisey and Gray discloses the rotary oblique-cutting biopsy needle according to claim 1, that fails to explicitly teach a needle wherein the internal needle comprises a transmission gear, a rotary support convex circle.  
However, Park discloses a needle wherein the internal needle 20 comprises a transmission gear 25, a rotary support convex circle 26 (see at least fig. 4 and par 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Banko as modified by Hallisey and Gray wherein the internal needle comprises a transmission gear, a rotary support convex circle as taught by Park in order to rotate and track the angular rotation of the internal needle. 
Banko as modified by Hallisey, Gray and Park discloses the rotary oblique-cutting biopsy needle according to claim 1, that fails to explicitly teach a needle wherein the oblique cutting edge is 20 mm in length, and 1 mm in diameter.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Banko to have the claimed oblique cutting edge wherein the oblique cutting edge is 20 mm in length, and 1 mm in diameter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Banko would not operate differently with the claimed length and diameter and since the length and diameter is intended to collect sufficient biopsy sample size with the claimed length and diameter, the device would function appropriately having the claimed oblique cutting edge length and diameter. Further, applicant places no criticality on the range claimed, indicating simply that the oblique cutting edge is 20 mm in length, and 1 mm in diameter (see instant specification at par 0009).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banko (‘272) in view of Hallisey (‘146), Gray (‘542) further in view of Parihar et al. (US 2010/0152610) (“Parihar” hereinafter). 
	Banko as modified by Hallisey and Gray discloses the rotary oblique-cutting biopsy needle according to claim 1, that fails to explicitly teach a needle wherein the external needle comprises a hexagonal fixing head.  
	However, Parihar teaches that it is known to provide a needle wherein the external needle comprises a hexagonal fixing head 257 (see at least fig. 8, par 0060-0061).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the needle of Banko as modified by Hallisey and Gray wherein the external needle comprises a hexagonal fixing head as taught by Park in order to rotate the external needle.
Banko as modified by Hallisey, Gray and Park discloses the rotary oblique-cutting biopsy needle according to claim 1, that fails to explicitly teach a needle wherein the cutting slot is 20 mm in length, and 1.28 mm in diameter.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Banko to have the claimed oblique cutting edge wherein the cutting slot is 20 mm in length, and 1.28 mm in diameter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Banko would not operate differently with the claimed length and diameter and since the length and diameter is intended to collect sufficient biopsy sample size with the claimed length and diameter, the device would function appropriately having the claimed oblique cutting edge length and diameter. Further, applicant places no criticality on the range claimed, indicating simply that the oblique cutting edge is 20 mm in length, and 1.28 mm in diameter (see specification at par 0039).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791